Case 1:20-cv-05067-FB-SJB Document 6-11 Filed 10/21/20 Page 1 of 2 PagelD #: 217

Exhibit 11
Kelly Mann

From: Gretchen Cox <gcox@theprovidencegroups.com>
Sent: Monday, July 20, 2020 1:59 PM

To: Avrumi Friedman; Al Holifield; Manny Yifat; Daniel Grun
Ce: Stephanie Roberts

Subject: Re: The Providence Group

Avrumi,

Any updates on us getting the accumulators, processed allowable amounts and claim information with provider contact
information? We need the information LE would expect to receive from another TPA to be able to continue processing
the claims.

Thanks,

Gretchen Cox, RN, BSN

Director of Education

PRS Global LLC

mobile: 615-513-2444

Email: gcox@theprovidencegroups.com

 

From: Avrumi Friedman <afriedman@leadingedgeadmin.com>

Sent: Friday, July 17, 2020 4:23:07 PM

To: Al Holifield <aholifield@holifieldlaw.com>; Manny Yifat <myifat@leadingedgeadmin.com>; Daniel Grun
<DGrun@leadingedgeadmin.com>; Gretchen Cox <gcox@theprovidencegroups.com>

Cc: Stephanie Roberts <sroberts@holifieldiaw.com>

Subject: Re: The Providence Group

Correct, as well as other reasons e.g. for medical notes, corrected claim etc...

 

From: Gretchen Cox <gcox@theprovidencegroups.com>

Sent: Friday, July 17, 2020 5:14:36 PM

To: Avrumi Friedman <afriedman@leadingedgeadmin.com>; Al Holifield <aholifield@holifieldlaw.com>; Manny Yifat
<myifat@leadingedgeadmin.com>; Daniel Grun <DGrun@leadingedgeadmin.com>

Ce: Stephanie Roberts <sroberts@holifieldlaw.com>

Subject: RE: The Providence Group

[EXTERNAL]

So the difference in claims awaiting funding and all open claims is what exactly? They are still going through claims processing?
Thanks,

Gretchen Cox, RN, BSN

Director of Education

PRSGlobal
615-513-2444 cell

www.prsglobal.com
